Citation Nr: 0200705	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  99-06 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

The evaluation for service-connected post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for PTSD and assigned a rating of 30 percent disabling 
effective July 6, 1998.

A March 2001 RO hearing officer decision awarded an increase 
to 50 percent disabling from 30 percent disabling for PTSD 
effective July 6, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by feelings of 
detachment and estrangement from others, difficulty in 
expressing his feelings because of a lack of emotion, and 
flattened affect and depression due to flashbacks of combat 
experiences.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to a higher rating for his 
service-connected PTSD, on the basis that the 50 percent 
rating assigned by the hearing officer is not adequate due to 
the fact that his condition has worsened and it has affected 
his ability to work and has also affected his family life and 
interaction with others.  The veteran's claim for an 
increased initial rating in excess of 30 percent disabling 
was increased to 50 percent disabling in a March 2001 RO 
hearing officer decision.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal and have not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this a decision, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The veteran was examined by VA for compensation purposes in 
September 1998.  At the PTSD examination, he was noted to be 
currently working part-time in signs and graphics as a 
commercial artist.  He was married to his second wife, the 
marriage having lasted for about 20 years.  He had two 
children from his second marriage and one from his first 
marriage.  Following military service, he worked for 
Westinghouse Corporation for 32 years, until one or two 
months previously, when the factory closed and he was laid 
off.  Since then, he had been working part-time as a 
commercial designer.

The veteran reported that his psychiatric symptoms had been 
worsening over the past year, and he did not understand why.  
He had been crying more frequently and been more irritable 
over the past year.  Until a year or two previously, he had 
had a prolonged period of good adaptation with professional 
functioning.  He reported being more irritable, with a recent 
argument with a co-worker.  He had also been irritable while 
driving the car.  He said that his relationship with his wife 
was poor and he believed that they were together just for the 
sake of the children.  The veteran was noted to be 
tangential, and the psychiatric interview was difficult.  

The veteran reported recurrent intrusive distressing 
recollection of events in Vietnam.  Helicopters flying over 
his house (he lived in the pathway of an Air Force aviation 
base) reminded him frequently of his experiences in Vietnam 
as he was in frequent combat assaults.  He denied recurrent 
distressing dreams of the events.  He denied flashbacks.  He 
reported intense psychological distress upon exposure of the 
events, particularly the fact that he could not control his 
crying while he was able to forget about Vietnam and get 
along with his job.  The veteran denied avoiding thoughts and 
feelings associated with the trauma.  He definitely avoided 
feelings of distress.  He had been involved in establishing a 
memorial wall in his home town for Vietnam veterans.  He did 
not avoid activities  that would arouse recollection of the 
trauma, however, he would avoid watching or being close to 
helicopters.  He denied an inability to recall important 
aspects of the trauma.  He reported a decreased interest in 
significant activities, particularly over the past year.  He 
reported feeling detached and estranged from others.  His 
wife told him that he is distant and doesn't express his 
feelings, keeping them inside.  He had more doubts in his 
future of a career, marriage or a long life.  This was not 
present a year ago, he said.  He reported having difficulty 
falling asleep, taking about an hour to do so, although he 
would stay asleep until seven o'clock in the morning.  He was 
irritable and had outbursts of anger, and this worried him.  
He reported difficulty concentrating, and felt he was not 
focused on one direction.  He reported being hypervigilant.

The examination revealed that the veteran's thought process 
was normal in productivity; however, the flow was 
circumstantial and tangential.  He was noted to be able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  His rate and flow of speech were relevant 
and logical, though tangential.  He had no panic attacks.  
There was no depression, though he was tearful.  He had no 
poor impulse control.  In the examiner's opinion, the veteran 
suffered from PTSD, with mild professional and social 
disability.  The diagnoses included PTSD, chronic, delayed 
onset.  His Global Assessment of Functioning (GAF) Scale 
score was currently 69, and the highest level of adaptive 
functioning in the last year was 73.  

Evidence submitted to the claims file includes a March 1999 
medical evaluation from a private physician.  The physician 
stated that it was his opinion that the veteran suffered from 
PTSD of a very significant degree.  Detailing the veteran's 
history, it was noted that the veteran was shipped off to 
Vietnam in March 1968.  Shortly after arriving, chaos began 
in the region and the veteran suffered from impressions of it 
being a very unreal sort of setting with not being able to 
tell if gunfire was incoming or outgoing.  He also 
experienced several occasions in which he saw and heard 
fellow soldiers, including some of his friends, being killed.  
He believed he could not make it out alive.  When he returned 
home, he was employed in various jobs until the late 1990's, 
when he was laid off due to a factory closing.  Since then he 
has become increasingly irritable, with sensations of 
impending doom and anxiety attacks.  The physician also noted 
that the veteran was a person not of an outgoing nature, and 
probably had some difficulty making friends.  The veteran has 
also been married twice and has three children from both 
marriages.  The veteran was noted to be neatly dressed, with 
blunted affect; logical, pertinent and sequential in terms of 
processing; no suicidal ideation, psychotic symptoms.  
Memories of Vietnam weigh heavily on his mind and intrude 
into both work and family life.  The physician diagnosed the 
veteran as Axis I, PTSD with delayed onset, as well as 
significant anxiety symptoms and depressive symptoms; Axis 
II, no symptoms; Axis III, hypercholesterolemia, tinnitus; 
Axis IV, psychological stressors: recent loss of job and 
catastrophic stress of the Vietnam experience; and Axis V, 
overall GAF Scale score of 52.

Also submitted was a June 1999 report from a private 
psychiatric clinic.  The report contained a detailed history 
of the veteran's life, including his time in Vietnam.  
Several traumatic experiences were mentioned, including 
witnessing members of his unit die in combat.  The veteran 
also experienced many close calls in which he barely missed 
being shot or killed.  After leaving the service, the veteran 
continued to be haunted by memories of these combat 
experiences.  He avoids people and places which arouse 
memories of his trauma.  Although he experiences survivor 
guilt and dreads Veteran's Day events, he attends them 
because they remind him of the sacrifices the soldiers who 
died had made.  He also has been able to maintain gainful 
employment for quite some time, however he was laid off in 
1998.  The loss of his job was exactly 30 years after he left 
for Vietnam.  While the veteran has been married for quite 
some time, his difficulty with expressing loving feelings 
have caused problems in his marriage, and he believes that 
once the children are old enough to leave the house his wife 
will leave him.  The veteran also has had problems sleeping, 
concentrating and focusing.  He complains of problems with 
his memory.  His affect is flat and his speech is tangential.  
The diagnostic impressions were Axis I, PTSD chronic and 
severe; Axis II, no diagnosis; Axis III, hearing loss, left 
ear, tinnitus; Axis IV, war combat, catastrophic; Axis V, 
overall current GAF of 45.

A personal hearing was conducted at the RO in November 2000.  
During the hearing, the veteran testified that he had 
increasing feelings of detachment and estrangement from 
others, and a difficulty in expressing his feelings because 
of a lack of emotion.  The veteran also testified that 
memories and thoughts of his time in Vietnam continue to 
haunt him and are a central part of his life.  He experiences 
these thoughts everyday, sometimes every hour.  The veteran 
also mentioned that he has been receiving psychiatric 
treatment about every other week and is having problems 
sleeping at night.  

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 100 percent 
evaluation, there must be total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In order to obtain a 70 percent evaluation, there must be 
symptoms of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

For a 50 percent evaluation, there must be symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Based on the above, the Board finds that the veteran's 
symptoms most closely approximate the criteria for a 50 
percent evaluation.  Specifically, the veteran often 
experiences depression and anxiety due to memories of his 
combat experiences in Vietnam.  Although the veteran does 
state that he has problems with family and social 
relationships, he has been married for many years and has 
been able to maintain employment for quite some time, only to 
be laid off in 1998 due to the factory where he worked 
closing.  He has attempted self-employment since then, 
apparently without a great deal of success for reasons which 
are not clear.  There are no reports of the veteran having 
difficulty grooming himself or performing any other self-help 
activities, nor are there any reports of suicidal ideation, 
obsessional rituals or illogical speech.  The veteran does 
exhibit flattened affect and has complained of some problems 
with his memory and difficulty sleeping.  While he dreads 
going to veterans' services/activities, he has done so 
regularly for many years and was involved in the design of a 
veterans memorial.  He has difficulty concentrating and 
focusing, with reported problems with his memory, but no 
impairment of judgment and insight.  The evaluations in 
September 1998, March 1999 and June 1999 reflect the veteran 
to exhibit an overall GAF Scale score of 69, 52 and 45, 
respectively.  While a GAF Scale score of 45 can be 
reflective of serious symptoms, it must be noted that the 
veteran's social and industrial functioning has not been 
shown to have been seriously impaired, when reference is made 
to the schedular criteria.  The reported increased 
impairment, as reflected in the worsening GAF Scale scores, 
formed the basis for the RO's March 2001 decision to increase 
the evaluation from 30 to 50 percent.  The RO assigned an 
effective date for the increased evaluation back to the date 
of claim.  The Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD.  At no time during the appeal period have 
the veteran's symptoms warranted an evaluation in excess of 
the currently assigned 50 percent.  Therefore, a staged 
rating is not required.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  Indeed, the 50 percent evaluation 
assigned herein contemplates difficulty with employment.  In 
the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as he described his symptoms and belief in the merits 
of his claim, he is not competent to offer a medical 
diagnosis or opinion.


ORDER

The criteria for an assignment of a rating in excess of 50 
percent disabling for PTSD have not been met, and the appeal 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

